Fisher, J. Claimant alleges that while employed as an attendant at the Dixon State Hospital, on June 2,1943, while in the performance of his duties, he was assaulted by a mentally disturbed patient, causing claimant to suffer numerous scratches and bites about his face, body, right hand and thumb. That as a result of said injuries claimant’s right hand and thumb became infected, resulting in the permanent loss of the use of his right hand. This case consists of Statement of Claim, Departmental Report, Transcript of Evidence, and Statement, Brief and Argument of Claimant and Respondent. The substantial facts are not denied, and the only question to be determined here is the extent of the injury suffered by the claimant. It is definitely established that claimant has suffered the complete and permanent loss of the use of the thumb on his right hand and that he has suffered considerable impairment to all the fingers of his right hand. Dr. Zoltán Glatter, staff physician at the Dixon State Hospital, testifying as to the injury said, in part: “Q. How long since you examined Raymond Bruce’s hand? A. I didn’t examine the hand for the last several months. Q. Look at it now and tell me the condition which it is in. The whole hand. A. He cannot bend the fingers on the hand. There is a marked atrophy of the bone and tissues of the thumb since I have seen him several months ago. But there is no sign of further infection. He cannot flex the thumb toward the palm. Q. Will claimant at any time be able to use that thumb? A. He never will be able to use his thumb much better than right now. Q. Will the condition of his hand improve by exercise? A. It may improve to a certain extent, but due to atrophy of the bones, it will" take years and years. Q. In examining his hand, will you describe just how much he can flex these fingers with reference to the palm of his hand? A. He cannot close entirely the fingers to the palm. Q. Will you say he can half close his hand? A. He can close it a little over half way. Q. Can that hand be used for manual labor? A. It cannot be used for manual labor. Q. Can his hand, doctor, be used for office work and in writing or work of that nature. A. To a certain extent it may be used, but it will be awful slow because he cannot adopt the thumb to the rest of the fingers to hold a pen. * * * He will never be able to do much office work. He can do some.” There is much more testimony as to the condition of the hand, and from all the evidence, it appears that claimant has suffered a complete loss of the use of his thumb and a 50% loss of the use of his first, second, third and fourth fingers. Claimant is, therefore, entitled under the Workmen’s Compensation Act, to have and receive from respondent 50% of his salary for 130 weeks. Claimant’s salary at the time of the injury was $15.10 per week. His rate of compensation is, therefore, $7.55 per week, to be increased 10% (Sec: 8, Par. L), or $8.30 per week. 130 weeks at $8.30 per week amounts to the sum of $1,079.00. An award is therefore entered in favor of claimant, Raymond Bruce, in the sum of $1,079.00, payable as follows : $697.20, which is accrued and payable forthwith; $381.80, payable $8.30 per week, commencing January 17, 1945. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees. ’ ’